SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 June 28, 2007 Date of Report (date of earliest event reported) COGNIGEN NETWORKS, INC. (Exact name of registrant as specified in its charter) Colorado 0-11730 84-1089377 (State or other jurisdiction (Commission File No.) I.R.S. Employer of incorporation) (Identification No.) 6405 218 th Street, SW, Suite 305, Mountlake Terrace, Washington 98403 (Address of principal executive offices) (Zip Code) (425) 329-2300 (Registrant's telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 1.01 Entry into a Material Definitive Agreement On June 15, 2007, Cognigen Networks, Inc. (the Company) signed a Letter of Intent (LOI) regarding the prospective issuance and sale of shares of the Companys common stock to BayHill Capital, LLC (BayHill), as described more fully in Form 8-K filed by the Company on June 20, 2007 . In connection with the LOI, on June 15, 2007, BayHill extended to the Company a short-term loan in the amount of $100,000 and the Company executed and delivered to BayHill a promissory note (the Note) in the principal amount of $100,000. On June 28, 2007, BayHill extended to the Company another short-term loan in the amount of $150,000 and the Company executed and delivered to BayHill a promissory note in the principal amount of $150,000. These Notes bear interest at the rate of 10% per annum. As with the first note to BayHill, the Company anticipates that this new Note will be repaid either by crediting the principal amount of the Note, together with accrued interest, against the purchase price set forth in the proposed definitive stock purchase agreement or, in the event the Company and BayHill do not execute a definitive stock purchase agreement within 60 days from the date of the LOI, BayHill, at its option, may require the Company to repay the principal amount of the Note, together with accrued interest, or require the Company to convert the principal amount of the Note, together with accrued interest, into shares of the Companys common stock at a price per share which is equal to the lesser of $0.05 or eighty percent (80%) of the average closing bid price of the Companys common stock for the five days immediately preceding the date of BayHills election. The Companys obligations under the Note are secured by a subordinated lien on all of the Companys assets, as set forth in a Amended Security Agreement entered into by and between the Company and BayHill, dated June 28, 2007 (the Amended Security Agreement). The Amended Security Agreement contains certain affirmative and negative covenants, including obligations regarding the use, maintenance and transfer of the Companys assets, and grants to BayHill customary rights of a secured creditor in the event the Company defaults in the performance of its obligations under the Notes or the Amended Security Agreement. Copies of the Note and the Amended Security Agreement are attached to this Report as Exhibits 10.1 and 10.2, respectively, and the foregoing descriptions are qualified in their entirety by reference to those exhibits. Item 2.03 Creation of a Direct Financial Obligation or an Obligation Under an Off Balance Sheet Arrangement. The disclosure required by this Item is included in Item 1.01 above and is incorporated by reference. 2 Item 5.02. Departure of Directors or Certain Officers; Election of Directors, Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On June 28, 2007, the Board of Directors of Cognigen Networks, Inc. (the Company) appointed George O. Rebensdorf to fill the vacancy as a member of the Board of Directors of the Company. Mr. Rebensdorf was appointed to be the Vice Chairman of the Board of Directors but was not immediately assigned to any committees of the Board of Directors at the time of his appointment. Mr Rebensdorf has provided investment banking and financial advisory services to a broad range of communications and technologies companies in the United States and Europe. Currently Mr.
